Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 30th day of January, 2019, are as follows:



PER CURIAM:


2017-K-1490       STATE OF LOUISIANA v. ISSA L. LAMIZANA, JR. (Parish of Orleans)

                  The court of appeal reversed defendant’s convictions for
                  aggravated rape and sentences of life imprisonment because it
                  found the district court erred in quashing the subpoena of a
                  Department of Children and Family Services investigator, who was
                  the first person to interview the victims and their mother, and
                  in refusing to allow the defense to call this investigator to
                  testify at trial. We granted the State’s application to examine
                  the correctness of that ruling. Upon additional review, however,
                  it became apparent that the record is inadequate to make that
                  determination. Therefore, we reverse the court of appeal, and
                  remand to the district court to conduct an evidentiary hearing
                  consistent with the views expressed here. After the district
                  court conducts the evidentiary hearing, defendant can again
                  appeal his convictions and sentences.

                  REVERSED AND REMANDED
01/30/19

                        SUPREME COURT OF LOUISIANA

                                  No. 2017-K-1490

                             STATE OF LOUISIANA

                                      VERSUS

                            ISSA L. LAMIZANA, JR.

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL
             FOURTH CIRCUIT, PARISH OF ORLEANS


PER CURIAM

      Defendant was found guilty of the aggravated rapes of his two stepchildren,

La. R.S. 14:42, and the district court sentenced him to two terms of life

imprisonment without parole eligibility. The court of appeal reversed the

convictions and sentences because it found the district court erred in quashing the

subpoena of a Department of Children and Family Services investigator, who was

the first person to interview the victims and their mother, and in refusing to allow

the defense to call this investigator to testify at trial. State v. Lamizana, 16-1017

(La. App. 4 Cir. 5/31/17), 222 So.3d 58. The court of appeal found that, although it

could not “discern whether the testimony of [the investigator] or the records

relating to her interview would undermine the credibility of the victims’ testimony

and, if so, the extent to which the absence of [the investigator’s] testimony or

records relating to her interview contributed to the verdict,” the trial court’s action

nonetheless “undermines our confidence in the verdict.” Lamizana, 16-1017, pp.

7–8, 222 So.3d at 63.

      We granted the State’s application to examine the correctness of that ruling.

Upon additional review, however, it became apparent that the record is inadequate

to make that determination. No ruling by the district court judge regarding the

subpoena appears in the record, and the circumstances under which the investigator
appeared but was not permitted to testify are disputed. The investigator’s file also

does not appear in the record. Although the defense made a general statement in

the district court as to what the defense believed her testimony would prove, she

was not called and her testimony was not proffered to the district court. Given

these deficiencies in the record, we are unable to determine whether this witness

was improperly excluded and what affect her exclusion had on the verdicts. See

generally State v. Vaughn, 431 So.2d 358, 371 n.8 (1982) (on reh’g) (“[T]he

appellate court, when reviewing an erroneous ruling that improperly excludes

evidence, must be convinced that the excluded evidence would not have affected

the jury’s determination.”).

      During oral argument, the State agreed that the record was inadequate, and

the State proposed in the interest of fairness and economy that the matter be

remanded to the district court to conduct an evidentiary hearing, at which the

investigator can be called to testify and the parties can present additional evidence

pertinent to the district court’s ruling. In light of the State’s reasonable proposal,

we reverse the court of appeal, and remand to the district court to conduct an

evidentiary hearing consistent with the views expressed here. After the district

court conducts the evidentiary hearing, defendant can again appeal his convictions

and sentences.

REVERSED AND REMANDED




                                          2